Citation Nr: 0706155	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to an effective date prior to January 12, 2004, 
for a 100 percent disability rating for depressive disorder.

Entitlement to an effective date prior to January 12, 2004, 
for dependents' educational assistance under 38 U.S.C. 
Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to March 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.

In April 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in March 2006, it was 
remanded for additional development.  While the case was in 
remand status, the originating agency granted an earlier 
effective date of January 12, 2004, for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  This did 
not satisfy the veteran's appeal with respect to that issue.


REMAND

As a preliminary matter, the Board notes that the originating 
agency assigned an effective date of January 12, 2004, for 
the 100 percent rating for the veteran's psychiatric 
disability based on its determination that the claim for 
increase was received on that date and it is not factually 
ascertainable the increase in severity occurred during the 
one-year prior to January 12, 2004.  The record before the 
Board discloses that the veteran did not appeal a September 
2002 rating decision which rated his psychiatric disability 
as 50 percent disabling.  Thereafter, he was seen at a VA 
outpatient clinic on January 6, 2003, because of psychiatric 
complaints.  This VA outpatient record should be accepted as 
the date of receipt of claim for the purpose of determining 
the proper effective date for the increased rating.  See 
38 C.F.R. § 3.157 (2006). 

The Board also notes that although the veteran has perfected 
an appeal with respect to the issue of entitlement to an 
earlier effective date for dependents' educational assistance 
under 38 U.S.C. Chapter 35, the originating agency failed to 
include this issue in the August 2006 supplemental statement 
of the case.  Instead, it addressed the issue in an August 
2006 rating decision and informed the veteran of what he 
should do if he disagreed with the decision.

Finally, the Board notes that after the case was received at 
the Board, an April 2006 statement of the veteran and 
completed VA Forms 21-4142 were associated with the claims 
folders.  In the April 2006 statement, the veteran requested 
that he be scheduled for a hearing at the RO.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent evidence from the 
VA medical facilities in Togus and 
Augusta, ME, and from the private medical 
center identified in the 21-4142 
submitted by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
request the veteran to clarify the type 
of hearing that he desires.  If he 
indicates that he desires a hearing 
before a Decision Review Officer, such a 
hearing should be scheduled.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond.

5.  If the veteran desires a 
videoconference hearing before the Board 
or a Board hearing at the RO, the desired 
hearing should be scheduled in accordance 
with the docket number of this appeal.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



